DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10782783 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an electronic device comprising: a display which emits display light; a retroreflective element which retroreflects incident light; an optical element which reflects part of the display light toward the retroreflective element and transmits reflection light retroreflected by the retroreflective element; a sensor which detects an object to be detected, located above the display; a blower mechanism comprising a duct, a fan blowing air to cool the display from an one end of the duct, and an air blower outlet formed in other end of the duct and extending along a first direction; and a controller, wherein an outer surface of the duct is in contact with a back surface of the display, the outer surface extends from a lower end of the back surface to an upper end of the back surface, the air blower outlet and the sensor are arranged in order in a direction crossing the first direction, a first width of the air blower outlet along the first direction is larger than a second width of the display along the first direction, the optical element comprises a lower surface opposing the display and the retroreflective element and an upper surface on an opposite side to the lower surface, an aerial image is formed on the upper surface, the blower mechanism is configured to blow air over the aerial image, and the controller changes at least one of a temperature, and amounts of air blown from different blower mechanisms differently based on the detection of the object by the sensor.
Mitchell U.S. Patent Publication No. 2012/0169586 teaches in figures 1-2, a display 52-55 and 34, sensor 57-60, blower mechanism comprising a duct 40, fan or blower 48, aerial image or virtual display screen zone 11.In addition, Mitchell teaches in [0014], upon sensing a virtual input, CPU generates a perceivable feedback signal and further refers to puff of air. However, Mitchell does not appear to specifically disclose blowing air to cool display, the retroreflective and optical element limitations.  
Maeda U.S. Patent Publication No. 2006/0158073 teaches fan 22 blowing air from B for cooling a display in figures 1-2 and [0036]. However, Maeda does not appear to specifically disclose the aerial image, retroreflective and optical element limitations. 
Maekawa U.S. Patent Publication No. 2010/0110384 teaches in figures 9-10 and [0075], apply an air jet generating device to direct airflow to the hand of the user. In addition, figure 11 teaches a retroreflective element 8 and optical element 7 in order to create an aerial image P.  However, Maeda does not appear to specifically disclose a fan blowing air to cool the display from an one end of the duct and wherein an outer surface of the duct is in contact with a back surface of the display, the outer surface extends from a lower end of the back surface to an upper end of the back surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621